                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                               EASTERN DIVISION


DARREN L. NORMAN                                                               PLAINTIFF
ADC #137785

v.                              No: 2:19-cv-00022 JM-PSH


ALBERT ROARK, et al.                                                       DEFENDANTS


                                       JUDGMENT

       Pursuant to the order filed this date, judgment is entered dismissing this case without

prejudice.

       DATED this 15th day of May, 2019.



                                                  UNITED STATES DISTRICT JUDGE
